DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 03-03-2021 is acknowledged.  The traversal is on the ground(s) that the cited prior art does not teach an electrolyte that comprises a fluorinated solvent.  This is not found persuasive because XU teaches that the solvent used can include linear and cyclic carbonates (page A924 specifically teaches that cyclic carbonates such as ethylene carbonate and propylene carbonate show the same stabilization effect). Cyclic carbonates such as fluoroethylene carbonate is well known in the art and expected to show similar stabilization effect. 
The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11-29-2018 and 12-05-2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017047020 A1 [English equivalent U.S. Pre-Grant Publication No. 2018/0090790] hereinafter Nakatsutsumi. 
Regarding Claim 1, Nakatsutsumi teaches an electrolyte solution comprising: a fluorinated solvent (paragraph 106 teaches fluoroethylene carbonate); a fluorinated sulfone (paragraph 109 teaches (trifluoromethyl) methylsulfone); a borate salt (paragraph 118 teaches LiBOB); and a lithium salt (paragraphs 118-119 teach that the lithium salt can further include LiPF6).  
Alternatively, it would have been obvious to one of ordinary skill in the art to form an electrolyte solution that comprises a fluorinated solvent, a fluorinated sulfone, a borate salt, and a lithium salt such as LiPF6 before the effective filing date of the claimed invention because Nakatsutsumi discloses that such configuration can prevent side reactions in the battery (paragraphs 24-26). 

Regarding Claim 6-8, Nakatsutsumi teaches that the electrolyte solution comprises a fluorinated sulfone (paragraph 111 teaches (trifluoromethyl) methylsulfone). 
Regarding Claim 9, Nakatsutsumi teaches that the electrolyte solution comprises vinylene carbonate (paragraph 105). 
Regarding Claim 10, Nakatsutsumi teaches that the electrolyte solution comprises lithium bis(oxalato)borate (paragraph 118). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017047020 A1 [English equivalent U.S. Pre-Grant Publication No. 2018/0090790] hereinafter Nakatsutsumi in view of U.S. Pre-Grant Publication No. 2016/0181661 hereinafter Dubois. 
Regarding Claims 11-13, Nakatsutsumi teaches that sulfone compound is included in an amount of about 0.01 to 10 wt % (paragraph 104) but does not specifically disclose the weight percent of the claimed composition in the electrolyte solution.
However, Dubois teaches an electrolyte solution that comprises about 5% to about 95% 2,2-difluoroethyl acetate (paragraphs 41, 77), 0.01 weight percent to about 10 weight percent of the fluorinated cyclic carbonate (paragraph 83), and about 0.01% to about 10% of the borate salt (paragraph 86) by weight of the electrolyte composition. Therefore, it would have been obvious to one of ordinary skill in the art to form such electrolyte composition before the effective filing date of the claimed invention because Dubois discloses that such configuration can form an electrolyte solution having improved cycling performance at high temperature 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729